Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claims 1-4 and 6-20 are pending. Claims 16-20 are withdrawn.
Rejection of the claims under 35 USC 103 are maintained and recited below. 
Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant argues (1) sediment after aging is not equivalent to the sediment in the visbroken oil or toluene insoluble. Weiss doesn’t pay attention to the sediment of the visbroken oil, only the oil after maturation. Applicant further argues (2) Weiss treats heavy oil and not light because the (light) portion taken for treatment is separated by first separating a light and heavy and then removing the light portion for treatment from the heavy oil.
Applicant’s arguments have been considered but are not persuasive. (1) Weiss discloses controlling the potential sediment and actual sediment in the visbreaking reactor. Specifically, Weiss teaches a range of operating conditions overlapping those claimed/taught (0021). Weiss teaches controlling the severity in the visbreaking reactor which affects the actual and potential sediment in the visbroken effluent (0021-0024; 0042-0043) and controlling the hydrogen and saturation to allow higher conversion rates while maintaining quality (0023).
(2) With respect to the light fraction being treated, the open claims to not limit the separations methods used to isolate a light and a heavy fractions. Weiss also discloses any number of configurations may be used to separate different hydrocarbon cuts, including naphtha, kerosene, diesel, and gas oil – these would be considered light fractions. A series of 2, 3 or more columns used to recover a light distillate oil may be utilized just as a single distillation column may be utilized. Where the effluent is treated to recover one of naphtha, kerosene, diesel or even gas oil (0014; 0038) and this stream is further hydrogenated (0014; 0038), this anticipates hydrotreating a light fraction of the visbroken effluent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2016/0122662).
With respect to claim 1 and 2, Weiss teaches a method comprising first (a) performing a visbreaking reaction (0019) on a low-grade heavy oil raw material including heavy crude, residual fractions, or bitumen (0015). With respect to the visbreaking step, Weiss teaches controlling the crack per pass in the visbreaking reactor to minimize potential and actual sediment (0005; 0021). Weiss provides the same operating conditions as claimed/taught (0021). Weiss teaches the operation conditions and conversion affect the sediment and potential sediment (0042-0043). In addition, the feed may be saturated or processed in the presence of hydrogen to improve the sediment production in the visbreaking reactor (0022-0024). The inventive process desires to a product with less than 0.1% sediment after aging  (0043). While the product after aging includes additional treatment steps (separation, maturation, and separation), there is an expressed desire to limit the actual and potential sediment of the visbreaking oil. 
Weiss teaches wherein visbreaking stage effluent undergoes at least one, optionally multiple, separation stages to recover at least on light hydrocarbon faction containing fuel and a heavy fraction (0026). The separation can be implemented using any method known to a person skilled in the art such as distillation in a distillation column to obtain a gaseous phase, at least one light hydrocarbon fraction of naphtha, kerosene, and diesel, vacuum distillate, and vacuum residue or atmospheric residue (0027; 0029), including “fractionat[ion] by atmospheric distillation” (0032) to obtain LPG, naphtha, kerosene, diesel, and gas oil (0032-0038). Weiss teaches subjecting one of the light fraction(s) to additional hydroprocessing known in the art (0038; 0014), including subjecting one of LPG, naphtha, kerosene, diesel, vacuum gas oil, or a mixture of one or more to hydrotreatment, hydrocracking, or other refining process (0038-0041) including in fixed bed (0062) in the presence of a hydrogenation catalyst (0072). “By hydrotreatment (HDT) is meant . . . .hydrogenation” (0066). The product has reduced viscosity and is upgraded (compare table 1 and 3). 
Weiss teaches “hydrogen [is] mixed with the feedstock” (0070) but does not expressly state the visbroken effluent is mixed with hydrogen in a gas-liquid mixer to obtain a liquid or mixed with hydrogen to obtain a hydrogen-oil mixture in gas-liquid state. However, given the process is mixed with the feedstock and reacted with hydrogen in a hydrotreating reaction, it is inherent or else would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mix the effluent with hydrogen in a mixer to obtain a gas-liquid or liquid prior or in the reactor as one of a limited number of options for the “mixing” of par. 0070 or for causing the contact between the hydrogen and feedstock required to cause the reactions inherent in hydrotreatment. 
With respect to claim 3, Weiss teaches treating the same or overlapping feed in the same process under overlapping conditions (see claim 4), thus the same or overlapping range for insoluble content of the effluent is expected. 
With respect to claim 4, Weiss teaches wherein the visbreaking reaction operating process conditions include a reaction temperature ranging from 370 to 500 C, a reaction pressure of less than 10 MPa, a residence time ranging from 1 to 60 minutes (0021), and a mass conversion rate of the visbreaking reaction of less than 60% (0025). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
With respect to claim 6, Weiss teaches wherein the cut point may be e.g. 200-400C (0030), or in another embodiment includes separating vacuum distillate from resid and hydrotreating the vacuum distillate which is expected to include a cut point in the range of 400-565 C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
With respect to claim 7, Weiss teaches mixing the hydrogenated liquid product obtained by the hydrogenation reaction with the heavy distillate oil to obtain a viscosity-reduced and upgraded oil (0080).
With respect to claim 8, Weiss teaches wherein the reactor is fixed bed (0065), which normally occurs in one or more reactors with a descending flow (0071). 
With respect to claims 9 and 10, Weiss teaches hydrogenation reaction conditions include: a reaction pressure ranging from 5-25 MPa, a reaction temperature ranging from 300-500 C, and a liquid hourly volumetric space velocity ranging from 0.1 to 5.0/hr; and in the hydrogen-oil mixture in gas-liquid state, the volume ratio of hydrogen to oil is in the range of 100-5000 (0070).
With respect to claim 11, Weiss teaches using one reactor (0071). Weiss also teaches using more than one switchable reactors (0074).
With respect to claim 15, Weiss does not explicitly teach the viscosity of the oil at 20C or the final product API, but teaches wherein the viscosity improves, compare table 1 with 3, and teaches operating the same process under the same operating conditions for visbreaking and hydrotreating. Thus, it is expected that the product effluent would have properties of kinematic viscosity and API would fall in a range within, overlapping or encompassing that claimed. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claims 1-4, 6-11 and 15 above, further in view of Petrochem Co (CN 105983417 A 10-2016).
With respect to claims 12-13, Weiss teaches the limitations of the process as discussed above, including hydrogenation of the visbroken effluent. Weiss is silent regarding wherein the hydrogenation catalyst contains at least one of Mo, Ni, Co, and W, the pore volume of the hydrogenation catalyst is in the range of 0.6-1.8 mL/g, the specific surface area is in the range of 40 to 280 m.sup.2/g, and the volume of pores with a pore diameter greater than 50 nm in the hydrogenation catalyst accounts for more than 20% of total pore volume. 
Petrochem teaches a hydrodemetallization catalyst for residual oil having metals of VIII and VIB, a pore volume of 0.80 to 1.20mL/g, a  specific surface area of 100-180 m2/g, and double-peak pore distribution with (i) 10nm to 40nm and (ii)  60nm to 800nm most probable pore size ranges.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select the hydrodemetallization catalyst of Petrochem for hydroprocessing of Weiss because the Weiss hydrotreating step also includes hydrodemetallization of residual oil (0066).
With respect to claim 14, Weiss teaches preferably sulfiding the catalyst in situ or ex situ (0075).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771